Citation Nr: 1430823	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability prior to November 16, 2011.

2.  Entitlement to a rating in excess of 40 percent for a left shoulder disability since November 16, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1974 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2011 the Board remanded this case for further development.  The case has returned to the Board for appellate review.
 
In a November 2011 statement, the Veteran reported that his right shoulder disability was worsening.  As such, the issue of entitlement to an increased rating for a right shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  Prior to February 23, 2007, the Veteran's left shoulder disability was not manifested by ankylosis, limitation of motion to 25 degrees from his side, or further functional loss due to pain, weakness, excess fatigability, or incoordination.

2.  From February 23, 2007 to November 16, 2011, the Veteran's left shoulder disability produced functional loss that most nearly approximated limitation of motion to 25 degrees from the side.  

3.  Since November 16, 2011, the Veteran's left shoulder disability has been manifested by ankylosis of the glenohumeral articulation with flexion and abduction limited to 20 degrees from his side.

4.  At no point during the appeal period has the Veteran's left shoulder disability manifested nonunion of the humerus, or loss of head of the humerus.


CONCLUSIONS OF LAW

1.  Prior to February 23, 2007, the criteria for a rating in excess of 20 percent for a left shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5200 (2013).

2.  From February 23, 2007 to November 16, 2011, the criteria for a 30 percent rating for left shoulder disability were met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5200 (2013).

3.  Since November 16, 2011, the criteria for a rating in excess of 40 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5200 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A February 2007 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In October 2011 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA obtained treatment records since July 2008 and provided the Veteran with a new VA physical examination in November 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's February 2007 and November 2011 VA examinations involved a review of his claims file, an in-person interview and a physical assessment, including range of motion testing.  The Veteran has not alleged that his left shoulder disability has worsened in severity since the most recent examination in November 2011.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran's left shoulder disability was service-connected in July 1994 and rated as 20 percent disabling effective December 8, 1993.  In January 2007, the Veteran filed for an increased rating.  A November 2012 rating decision increased the Veteran's rating from 20 percent to 40 percent, effective November 16, 2011.  The Veteran contends that his left shoulder is constantly in pain, that he can only drive with his right arm, that he requires assistance getting dressed, doing yard work, washing his back, that he has difficulty sleeping, and that his left shoulder condition has caused his hours at work to be reduced from 60 per week to roughly 30 to 40 hours per week.  He also claims that the screw from his previous shoulder surgery has become dislodged and has moved towards his chest.  The Board notes that by history the Veteran is right handed and thus, his left shoulder is the minor shoulder for rating purposes.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Under 38 C.F.R. § 4.71a DC 5010, degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joints involved.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201 provides for a 20 percent rating when minor extremity arm motion is limited to either shoulder level or to midway between the side and shoulder level.  A 30 percent rating, the highest under this code is assigned with arm motion limited to 25 degrees from the side.  

Under DC 5200, which applies where there is ankylosis of the scapulohumeral articulation, such that the scapula and humerus move as one piece, a 40 percent rating is the maximum available for a minor shoulder and applies where unfavorable ankylosis is present, abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  A 30 percent rating is assigned for intermediate ankylosis between unfavorable and favorable.  Favorable ankylosis is assigned a 20 percent evaluation where abduction to 60 degrees is possible, can reach mouth and head.  

Under Diagnostic Code 5202, the next higher rating after 20 percent is assigned for fibrous union of the humerus.  This condition warrants a 40 percent rating.  Nonunion or false flail joint is assigned a 50 percent rating, and loss of head or flail shoulder is assigned a70 percent rating.  

Generally, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

III.  Analysis

At the Veteran's February 2007 examination, he complained of constant severe pain, instability, weakness, incoordination, locking episodes, restricted motion and flare-ups.  He reported difficulty mowing the lawn and reaching for objects as well as being unable to drive with his left arm.  The February 2007 VA medical examiner observed crepitus, painful movement, weakness, abnormal motion, tenderness and guarding in relation to the Veteran's left shoulder.  Range of motion testing showed flexion and abduction limited to 30 degrees with pain on motion but no additional loss of motion upon repetition; and rotation limited to 10 degrees internally and externally with pain on motion but no additional loss of motion upon repetition.  The examiner found no ankylosis in the shoulder joint.  X-rays showed degeneration over the course of the previous two years.  The examiner diagnosed the Veteran with degenerative joint disease and bilateral shoulder surgery residuals resulting in significant effects on the Veteran's occupational and daily activities.  

VA treatment records from the period between 2007 and 2011 describe continued pain and impaired movement of the Veteran's left shoulder. 

In November 2011 the Veteran underwent another examination, where he reported increased pain, difficulty sleeping, restriction of activity, and flare-ups which could last up to 2 weeks and produced increased pain in spite of daily prescription pain medication.  The examiner found reduced movement, weakness, fatigue, pain and atrophy of the Veteran's shoulder joint.  The report indicates that the Veteran has ankylosis of the glenohumeral articulation with flexion and abduction limited to 20 degrees.  X-rays indicate deformity of the humeral head.  The examiner diagnosed the Veteran with degenerative disease of the shoulder with a hypertrophic spur and a postoperative fixation screw from a prior surgery. 

Prior to November 2011 there is no diagnosis of ankylosis of the shoulder.  VA examination and treatment records from 2007 show that the Veteran was capable of flexion and abduction greater than 25 degrees with no limitation of motion upon repetition.  However, the February 2007 VA examiner noted weakness, incoordination, and instability which led to significant effects on the Veteran's occupational and daily activities, including being unable to drive with his left arm.  Furthermore, the range of motion displayed by the Veteran barely surpassed the 25 degree mark required for an increased rating.  Given the functional loss due to the factors identified in DeLuca, identified by the February 2007 VA examination report, the Board finds that the next highest disability rating, in this case 30 percent, is appropriate from that point. 

Following the Veteran's November 2011 examination, his rating was increased to 40 percent to account for the presence of ankylosis and the further decrease in his range of motion.  The record does not include a diagnosis of nonunion of the humerus, (false flail joint), or loss of head of the humerus, (flail shoulder).  As such, there is no basis in the record for a higher schedular rating.  The Veteran contends that the current evaluation does not appropriately account for the pain incurred during his flare-ups.  However, the Veteran is in receipt of the highest schedular evaluation available based upon limitation of motion, as such, even if flare-ups further restricted shoulder motion, a higher schedular rating would not be available. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's shoulder disability is manifested by symptoms such as pain, weakness, and fatigability which restricts his shoulder motion and impairs the use of his left arm.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5201 (providing ratings on the basis of ankylosis and limited motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; and impairment in the use of the extremity.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain on shoulder movement, weakness and corresponding restrictions on the use of his left arm.  Thus, referral for consideration of extraschedular rating is not warranted.  

As the record does not indicate the Veteran to be unemployable, consideration of a total disability rating based on individual unemployability is not raised.  






ORDER

A rating in excess of 20 percent for a left shoulder disability prior to February 23, 2007, is denied.

A rating of 30 percent for a left shoulder disability from February 23, 2007, to November 16, 2011, is granted. 

A rating in excess of 40 percent for a left shoulder disability since November 16, 2011 is denied. 



____________________________________________
Michael E. Kilcoyne 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


